PER CURIAM: *
Charles E. Marsala appeals the district court’s final judgment of dismissal. We conclude that Marsala has abandoned all his claims by failing to brief them adequately. See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.1987). Although his briefs are afforded liberal construction, Marsala is required to brief arguments in order to preserve them. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.1993). Additionally, Marsala’s motions to supplement the record are DENIED; the proffered legal materials constitute briefing beyond the briefing cut-off date, and the proffered exhibits either duplicate documents already in the record or would improperly expand the record that was before the district court. See Theriot v. Parish of Jefferson, 185 F.3d 477, 491 n. 26 (5th Cir.1999).
AFFIRMED.

 Pursuant to 5th 'Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.